—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, nonparty Edward A, Bannan, attorney for the father, appeals from a judgment of the Family Court, Suffolk County (Simeone, J.), entered February 15, 2000, which, after a hearing, imposed a sanction of $50 for his failure to appear at trial.
Ordered that the judgment is reversed, as an exercise of discretion, without costs or disbursements, and the sanction is vacated.
Under the circumstances of this case, the appellant offered an adequate explanation for his failure to appear at trial and that his failure to appear was not deliberate or without good cause {see, 22 NYCRR 130-2.1 [b]). Accordingly, the Supreme Court improvidently exercised its discretion in sanctioning the appellant. Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.